DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 4-8, 10-12 and 14) in the reply filed on 2/9/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites two “when” statements. The first requiring impulse waveforms to be dissimilar and the second requiring continuous waveforms to be dissimilar. However, as claim 14 depends on claim 6 where there is no requirement for both types of waveforms due to the “or” statement in claim 6. This leads to indefiniteness and potential optional limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Welles (US 5743495) in view of JP 2008-151560 (hereby referred to as Tadatoshi for citation purposes see the attached English Translation).
Regarding claim 1: Welles discloses a rail break detector to which output waveforms are input from a plurality of vibration sensors mounted on different positions on rails (Welles abstract, Fig 1, Fig 2), the rail break detector comprising: 
a waveform similarity determiner to compare waveforms, and determine similarity between the waveforms (Welles Fig 5-7, Col 6 line 45-67 where the processor (ref 30) is the determiner, and in comparing amplitudes it is comparing as required), wherein 
a break of the rails is detected on the basis of the similarity (Welles Col 6 lines 45-67).
Welles does not explicitly disclose that the comparison is of impulse waveforms separated from the output waveforms output from the vibration sensors or compare continuous waveforms separated from the output waveforms.
Tadatoshi discloses a vibration monitoring method in which the analysis in which impulse and continuous waveforms are separated (Tadatoshi page 5, fifth paragraph “a method for extracting a free vibration waveform from the input / output data by performing processing on the input / output data obtained in the vibration experiment and reading the mode characteristics from the extracted 
It would have been obvious to one of ordinary skill in the art at the time of filing to include waveform separation, such as that in Tadatoshi, in the invention of Welles in order to remove any forced vibration component due to random external force by dividing and superimposing (Tadatoshi page 5, fifth paragraph).
Regarding claim 2: Welles and Tadatoshi disclose the limitations of claim 1 as described above. Welles also discloses the vibration sensors are mounted on different rails parallel to each other (Welles Fig 1).
Regarding claim 4: Welles and Tadatoshi disclose the limitations of claim 1 as described above. Welles also discloses any one of detection sections of the vibration sensors includes a curve of a railroad (Welles Col 2 line 56-64).
Regarding claim 6: Welles discloses a rail break detector to which a first output waveform from a first vibration sensor mounted on rails and a second output waveform from a second vibration sensor mounted at a different position from the first vibration sensor are input (Welles Fig 1, Col 2 line 40-43), the rail break detector comprising:
a waveform similarity determiner to compare waveforms, and determine similarity between the waveforms (Welles Fig 5-7, Col 6 line 45-67 where the processor (ref 30) is the determiner, and in comparing amplitudes it is comparing as required), wherein 
a break of rails is detected on the basis of the similarity (Welles Col 6 line 45-67).
Welles does not explicitly disclose that the comparison is of impulse waveforms separated from the output waveforms output from the vibration sensors or compare continuous waveforms separated from the output waveforms.

It would have been obvious to one of ordinary skill in the art at the time of filing to include waveform separation, such as that in Tadatoshi, in the invention of Welles in order to remove any forced vibration component due to random external force by dividing and superimposing (Tadatoshi page 5, fifth paragraph).
Regarding claim 7: Welles discloses a rail break detector to which a first output waveform from a first vibration sensor mounted on rails and a second output waveform from a second vibration sensor mounted at a different position from the first vibration sensor are input (Welles Fig 1, Col 2 line 40-43), the rail break detector comprising:
a waveform similarity determiner to perform at least one of comparison a first waveform and a second waveform determine similarity between the first output waveform and the second output waveform (Welles Fig 5-7, Col 6 line 45-67 where the processor (ref 30) is the determiner, and in comparing amplitudes it is comparing as required. Further there are multiple determinations and comparisons performed), wherein 
a break of rails is detected on the basis of the similarity (Welles Fig 5-7, Col 6 line 45-67 where the processor (ref 30) is the determiner, and in comparing amplitudes it is comparing as required,).
Welles does not explicitly disclose a first waveform separator to separate the first output waveform of the first vibration sensor and output a first impulse waveform and a first continuous 
Tadatoshi discloses a vibration monitoring method in which the analysis in which impulse and continuous waveforms are separated (Tadatoshi page 5, fifth paragraph “a method for extracting a free vibration waveform from the input / output data by performing processing on the input / output data obtained in the vibration experiment and reading the mode characteristics from the extracted automatic vibration waveform”) and used in correlation for diagnostics (Tadatoshi page 5, fifth paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to include waveform separation, such as that in Tadatoshi, in the invention of Welles in order to remove any forced vibration component due to random external force by dividing and superimposing (Tadatoshi page 5, fifth paragraph).
Regarding claim 8: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles also discloses the first vibration sensor and the second vibration sensor are mounted on different rails parallel to each other (Welles Fig 1).
Regarding claim 10: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles also discloses a detection section of the first and second vibration sensors includes a curve or a railroad (Welles Col 2 line 56-64).
Regarding claim 12: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles also discloses a break on the rails is detected before a train moving along the rails enters a detection section of the first and second vibration sensors on the basis of position information and speed information of the train (Welles Col 7 lines 1-9).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Welles and Tadatoshi in view of Yan (US 2012/0279308).
Regarding claim 5: Welles and Tadatoshi disclose the limitations of claim 1 as described above. Welles and Tadatoshi do not explicitly disclose any one of detection sections of the vibration sensors includes a weld of a railroad.
Yan discloses a rail defect detection system in which the determination is explicitly over welded rail sections (Yan paragraph 0060). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include detection in welded areas, such as disclosed in Yan, in the invention of Welles and Tadatoshi in order to accurately detect defects in complex rail conditions (Yan paragraph 0038).
Regarding claim 11: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles and Tadatoshi do not explicitly disclose any one of detection sections of the vibration sensors includes a weld of a railroad.
Yan discloses a rail defect detection system in which the determination is explicitly over welded rail sections (Yan paragraph 0060). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include detection in welded areas, such as disclosed in Yan, in the invention of Welles and Tadatoshi in order to accurately detect defects in complex rail conditions (Yan paragraph 0038).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Welles and Tadatoshi in view of Davenport (US 2004/0261533) The Examiner notes that due to the 112 rejection above, this claim is treated in view of the art as best understood.
Regarding claim 14: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles and Tadatoshi do not explicitly disclose when the first impulse waveform and the second impulse 
Davenport discloses a rail and train monitoring system wherein the direction of travel of the train in relation to sensing devices is a factor in the determination of a defect (Davenport paragraphs 0007, 0008, 0020 and 0026). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include direction of travel, such as that disclosed in Davenport, in the invention of Welles and Tadatoshi in order to determining at least one parameter related to a train traveling on a railway track and the condition of the track (Davenport paragraph 0001).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The Examiner specifically notes how the WO 2014027977 reference also utilized vibration sensing waveforms in the detection of rail failure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896